LABORDE, Judge.
For the reasons assigned in the companion matter entitled Richard Brady McDaniel v. State of Louisiana, Department of Transportation and Development, 398 So.2d 88, our docket number 8179, the judgment rendered by the trial court in favor of the plaintiff, David R. Wagley, and against the defendant, State of Louisiana, Through the Department of Transportation and Development, is affirmed. Costs of these proceedings on appeal are taxed against the appellant in the sum of $377.50.
AFFIRMED.
SWIFT, J., dissents and assigns reasons.